Citation Nr: 0201493	
Decision Date: 02/13/02    Archive Date: 02/20/02

DOCKET NO.  97-32 144A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Entitlement to an increased rating for spondylolisthesis of 
L4-L5 with musculoskeletal low back pain, currently evaluated 
as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel



INTRODUCTION

The veteran served on active duty from September 1978 to 
April 1980.  This matter came to the Board of Veterans' 
Appeals (Board) on appeal from a February 1997 rating 
decision.  In its current status, the case returns to the 
Board following completion of development made pursuant to an 
April 1999 remand.  

This case has been advanced on the docket because of 
administrative error that resulted in significant delay in 
docketing the appeal.  See 38 C.F.R. § 20.900(c) (2001).


FINDINGS OF FACT

1.  Sufficent evidence for a fair and informed decision has 
been obtained.  

2.  The veteran's low back disability is manifested by 
occasional mild muscle spasm, protrusion of the spine at L4-
L5 with mild disc space narrowing, and no more than moderate 
limitation of motion due to pain on flare-up.  The disability 
is not so exceptional as to render the schedular rating 
criteria inadequate to evaluate it.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
spondylolisthesis of L4-L5 with musculoskeletal low back pain 
have not been satisfied.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5107, 7104 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293, 5294 (2001); 
66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159, 3.326).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran had one year and seven months of active duty 
service.  He was an infantryman.  Although he was in an 
airborne division, his DD Form 214 does not reflect any jump 
school training or the award of a parachute badge.  The 
veteran's service medical records show that he complained on 
multiple occasions, beginning in March 1979, of low back 
pain, incurred when he carried heavy equipment in a road 
march.  Service connection was granted for his low back pain 
on his separation from service.

In September 1996, the veteran filed an informal claim 
seeking an increased rating for his service-connected back 
condition.  He stated that he was being treated at the 
Nashville VA Hospital.  

The RO requested and obtained copies of his treatment 
records, which showed that, in September 1996, the veteran 
sought VA outpatient treatment, complaining of constant lower 
lumbar back pain for years.  He stated that the pain radiated 
down both legs and up his back and to his arms.  He 
complained of burning, tingling, and numbness in the left 
leg.  He said he could not stand for long periods.  On 
examination, he was able to stand on his heels and toes, and 
there was no atrophy.  Distracted straight leg raising was 
negative.  Otherwise, straight leg raising on the left caused 
a complaint of back pain.

In October 1996, the veteran was seen again complaining of 
low back pain which had worsened in the past two months.  He 
denied any injury or strain.  He was ambulatory and in no 
apparent distress.  He was given a local injection in the 
left hip.  Several days later, he reported that he 
experienced numbness and his leg gave out two days after the 
injection.  He complained of decreased mobility, stiffness, 
and shooting pains in the back.  He said he had a hard time 
sitting or bending.  On examination, there were no sciatic 
signs.  He had local pain in the left lumbar and post 
trochanteric area.  The examiner noted that the veteran 
complained bitterly.

In November 1996, the veteran was accorded a VA examination 
of the spine.  He reported that his left leg became numb when 
he stood for a long time or when he walked for a long time.  
The veteran described the pain as originating in his mid-back 
and radiating to the left anterior thigh and down the left 
outer thigh.  It felt numb, and there was some tingling.  He 
complained of cramps in his left calf.  Neither pain 
medication nor heat and cold ever fully relieved the pain.

On examination, there was protrusion of the vertebra in the 
L4-L5 area.  There was pinpoint pain to pressure on the left 
lateral, right lateral, and mid back area of L4-L5.  He was 
very tender to touch.  He had positive proprioception.  Motor 
strength in the lower extremities was 2/5 bilaterally.  The 
veteran stood erect and walked slowly but in a very guarded 
way in a heel-to-toe fashion.  His lumbosacral spine was 
straight, but there was a protrusion of the spine in the L4-
L5 area.  His back was very muscular.  Forward flexion was 40 
degrees.  Left lateral flexion was 25 degrees; right lateral 
flexion was 15 degrees.  Left rotation was 25 degrees, and 
right rotation was 20 degrees.  Straight leg raising elicited 
pain at 20 degrees bilaterally, and the cross-leg test was 
positive.  Pain was elicited in the lumbosacral spine when 
walking on heels and toes, with a negative Romberg.  The 
veteran denied bladder or bowel problems.  The examiner was 
unable to elicit a patellar reflex or an ankle reflex on the 
left.  The ankle reflex was 1+ on the right.  Babinski reflex 
was negative.  Proprioception was intact, and coordination 
was within normal limits.  X-rays were obtained, and the 
diagnosis was Grade I spondylolisthesis of L4 on L5.

At the end of November 1996, the veteran again sought 
outpatient treatment, complaining that his back pain was 
worse for the past two weeks.  He complained of stabbing pain 
going down his right leg.  He denied burning or tingling of 
the right leg, but said he did have those symptoms in the 
left leg.  On examination, lumbar lordosis was normal.  He 
was limited in all ranges of motion, extension, flexion, and 
rotation, although the examiner did not report measurements.  
Sciatica was questionable on the left.  Ankle deep tendon 
reflexes were active, and there were no deep tendon reflexes 
of either knee.

In April 1999, the Board remanded the claim for additional 
development, to include examination.  The RO requested 
treatment records from November 1996 to the present from the 
VA medical center, and they were provided.  In March 1997, 
the veteran sought treatment for a superficial laceration, 
reporting that his leg "goes out on him" and he had fallen.  
On examination, straight leg raising was negative.  Motor 
strength of the anterior tibialis, extensor hallucis longus, 
and gastroc-soleus was 5/5 bilaterally.  There was decreased 
sensation of the L5-S1 dermatome.  Deep tendon reflexes were 
1+ in the right knee and absent in the left knee.  In the 
ankles, they were 2+ bilaterally.  The diagnostic impressions 
included chronic back pain with decreased sensation and left 
knee reflexes.

In May 1997, the veteran was seen requesting a letter 
regarding his limitations and length of illness.  He was 
advised that he needed to have an appointment with a primary 
care physician for that.

In April 1998, the veteran was seen for other complaints.  It 
was noted that he had been seen several times for low back 
pain, but he had never kept an appointment for magnetic 
resonance imagery (MRI) or primary care clinic (PCC).

In June 1998, the veteran had a full physical.  The veteran 
reported that he had tried several jobs, but he had trouble 
with his back and would have to quit.  On examination, he had 
Grade 5 muscle strength in all extremities.  Palpation of the 
spine showed "fairly significant" tenderness in the 
lumbosacral area.  Chronic low back pain was diagnosed.

In September 1998, the veteran complained of low back pain 
with left leg radiculopathy.  He brought outside MRI films in 
to be read.  There was no weakness of the legs, and no bowel 
or bladder problems.  On examination, his gait was normal, 
and muscle strength and tone was 5/5.  The examiner was 
unable to elicit knee or ankle reflexes bilaterally.  
Straight leg raising was negative.  He complained of pain on 
palpation of the lumbosacral spine, but the spine appeared 
normal, with no redness or warmth.  The impression was most 
likely mechanical back pain with radiculopathy.  The chief 
radiologist read the MRI films brought in by the veteran.  
There were no impressions regarding the lumbar spine.  He was 
referred to physical therapy, where he was instructed in use 
of a TENS (transcutaneous electrical nerve stimulation) unit.

In March 1999, the veteran reported that he had been unable 
to work for five days.  On examination, he had low back 
paraspinal muscle spasm bilaterally with decreased range of 
motion.  The impression was chronic low back pain.

In August 1999, the veteran was accorded a VA examination.  
The veteran reported that he had injured his back in military 
service parachuting.  He reported that he was in military 
service for three years.  The veteran reported that he was 
unable to stand for more than two or three minutes.  He also 
reported severe spasms and pain in getting out of a chair or 
bed.  On examination, severe pain was noted to limit his 
effort in the lower extremities, and the examiner stated that 
a frank determination of muscle strength could not be done.  
It appeared that he had at least 4/5 strength in the 
iliopsoas, quadriceps, hamstrings, anterior tibiales, 
gastrocsoleus, and extensor hallucis longus.  Sensation and 
coordination appeared intact.  There was a mild degree of 
paraspinal muscle spasm that appeared to go all the way up 
and down his spine.  There was some tenderness along the para 
L4 region on both sides, and appeared to be some bony 
discomfort along the L4-L5 vertebral spinous processes.  
There did not appear to be any bony asymmetry in the lumbar 
spine.  Knee jerks were absent bilaterally.  Ankle jerks were 
2+ bilaterally.  Gait was impaired because of pain.  There 
appeared to be no weakness in the leg muscles, but the 
veteran appeared to guard his low back.  Romberg sign was 
negative, and the veteran could stand in tandem position 
without difficulty.  The impression was low back pain 
possibly related to L4-L5 spondylolisthesis.

In an addendum dated in February 2000, the VA examiner stated 
that the claims file had been reviewed, and that the veteran 
could be expected to have chronic back pain from his 
spondylolisthesis, and that it would restrict his 
employability in some occupations, but he could be expected 
to improve with treatment.  Although the veteran was 
unemployed at the time of the August 1999 evaluation, his 
back condition was unlikely to render him permanently 
unemployable.

In May 2000, the veteran was accorded another VA examination 
for the purpose of recording range of motion.  His 
lumbosacral spine flexion was limited to 60 degrees.  
Extension was 30 degrees.  Lateral flexion was 15 degrees to 
the left and 20 degrees to the right.  Lateral rotation was 
10 degrees to the left and 20 degrees to the right.  The 
veteran reported being limited by stiffness as well as pain, 
and the examiner stated that it was difficult to assess the 
degree of cooperation.  Radiographs of the spine showed 
bilateral L4 pars defects with grade 1 spondylolisthesis 
(unchanged in appearance since November 1996) and mild disc 
space narrowing of L4-L5.  The assessment was low back pain 
and stiffness with radiographically documented lumbar 
spondylolysis and spondylolisthesis and limited range of 
motion on examination with unclear degree of cooperation.

II.  Legal Analysis

A.  Veterans Claims Assistance Act of 2000

During the pendency of this claim, there has been a 
substantial change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which redefined VA's duty to assist, enhanced 
its duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim, and eliminated 
the well-grounded-claim requirement.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West Supp. 2001).  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  See 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  In addition, on August 29, 
2001, VA promulgated regulations to implement the statutory 
provisions.  66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, 
3.326).

VCAA had not been enacted when the RO adjudicated the 
appellant's claim.  The question the Board must now address 
is whether there is any duty of assistance or notice required 
by the new law that has not already been substantially 
completed in this case, notwithstanding that such assistance 
may not have been required under the former law, and, if not, 
whether there is any prejudice to the appellant in the 
Board's consideration of this question without referring it 
to the RO.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.

In the circumstances of this case, there is no prejudice to 
the claimant in the Board's consideration of whether there 
has been substantial compliance with the requirements of 
VCAA.  The question is whether the claimant had adequate 
notice of applicable laws and regulations, knew of the need 
to submit evidence and argument with respect to the issue, 
whether he had the opportunity to address the issue at a 
hearing, and whether appropriate examinations were provided.  
Bernard, 4 Vet. App. at 394.  In this case, the appellant was 
given notice of the laws and regulations pertaining to 
entitlement to a higher disability evaluation.  His VA 
treatment records were associated with the claims file, and 
he was accorded VA examinations.  He did not request a 
hearing.

The substantive laws and regulations to be applied are the 
same as those of which the appellant has had notice, and he 
has presented argument in support of his claim.  There is no 
prejudice to him in deciding his claim on the merits, because 
he has been told what the requirements are to prove his 
claim, has been provided ample opportunity to present 
evidence meeting those requirements, and has had the 
assistance of the RO to develop every possible source of 
evidence or information that might substantiate his claim.  
The requirements of the VCAA have been substantially met by 
the RO, and there would be no possible benefit to remanding 
this case to the RO for its consideration of the requirements 
of the VCAA in the first instance.  As discussed below, every 
possible avenue of assistance has been explored, and the 
appellant has had ample notice of what might be required or 
helpful to his case.  In the circumstances of this case, a 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant in 
this case, as will be discussed more fully below.  Further 
development and further expending of VA's resources is not 
warranted.

This appeal arises from the veteran's claim of entitlement to 
an increased evaluation for his service-connected back 
disability.  There is no issue as to substantial completeness 
of the application, as no particular form of application is 
required.  See 38 U.S.C. A § 5102 (West Supp. 2001).  

The veteran told the RO where he received treatment for his 
back, and the RO obtained those records.  MRI films that the 
veteran obtained privately were interpreted by a VA 
radiologist.  There is no indication of any relevant 
outstanding treatment records that should be obtained in 
order to evaluate the veteran's claim.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)).

VA examinations have been accorded the veteran.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,631 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)(4)).

There is no indication of additional potentially relevant and 
available treatment records that the RO has not requested, 
and there is sufficient evidence to proceed with appellate 
review of the claim for increased rating.

B.  Application of Law to Facts

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability it is essential 
to trace the medical history of the disability.  38 C.F.R. §§ 
4.1, 4.2.  Service connection was originally established for 
musculoskeletal low back pain in a May 1980 rating decision.  
A 10 percent rating was assigned under the provisions of 
38 C.F.R. § 4.71a, Code 5294.  By a February 1997 rating 
decision, the service-connected disability was reclassified 
as spondylolisthesis of the L4-L5 vertebrae with 
musculoskeletal low back pain, and the disability rating was 
increased from a 10 percent rating to a 20 percent rating 
under the same diagnostic code.  The veteran has appealed 
this rating.

The veteran's assigned Diagnostic Code is 5294, sacro-iliac 
injury and weakness.  A 20 percent rating is applicable for 
sacro-iliac injury and weakness manifested by muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilaterally, in a standing position.  The next higher 
evaluation of 40 percent requires severe disability with 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space or 
some of the above with abnormal mobility on forced motion.  

In the veteran's case, a mild degree of muscle spasm of the 
paraspinal muscles was noted on the August 1999 VA 
examination.  However, muscle spasm on extreme forward 
bending was not demonstrated.  Furthermore, there is no 
sacro-iliac weakness attributed to his back disorder.  
Weakness in the lower extremities is not demonstrated.  There 
is no unilateral loss of lateral spine motion in a standing 
position.  No fixed deformity has been observed on medical 
examinations.  The veteran's back has been noted to be 
straight, except for protrusion of the lumbosacral spine in 
the L4-L5 area that has been associated with Grade I 
spondylolisthesis of L4 on L5.  Accordingly, the veteran's 
back disability does not manifest the criteria for even the 
current 20 percent evaluation under Diagnostic Code 5294.  It 
certainly does not approach the criteria for a 40 percent 
evaluation.  While there is some evidence of narrowing of the 
joint space, it is not accompanied by abnormal mobility on 
forced motion.  In addition, the veteran has not demonstrated 
marked limitation of forward bending, loss of lateral motion 
unilaterally, osteoarthritic changes or abnormal mobility on 
forced motion.  Accordingly, the preponderance of the 
evidence is against a higher evaluation than the currently-
assigned 20 percent under Diagnostic Code 5294.

Consideration is also give to other potentially applicable 
diagnostic codes.

Limitation of motion is evaluated under Diagnostic Code 5292.  
A 20 percent evaluation is warranted for limitation of motion 
that is moderate in severity.  The next higher evaluation of 
40 percent requires severe limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5292.  

At the VA examination in November 1996, the veteran 
demonstrated forward flexion to 40 degrees, lateral flexion 
to the left to 25 degrees, lateral flexion to the right to 15 
degrees, rotation to the left to 25 degrees and rotation to 
the right to 20 degrees.  

When examined again at the May 2000 VA examination, the 
veteran demonstrated flexion to 60 degrees, extension to 30 
degrees, lateral flexion to 15 degrees on the left and 20 
degrees on the right and rotation to 10 degrees on the left 
and 20 degrees on the right.  The examiner noted that it was 
difficult to assess the degree of cooperation.  

The veteran's outpatient treatment records show that he does 
have some limitation of motion on at least some occasions, 
although the degree has not been recorded.  Furthermore, his 
outpatient treatment records have shown that, while the 
veteran has reported for treatment when he has a flare-up of 
the back condition, he did not until 1998 report for an 
initial physical assessment with a primary care provider, and 
he has not followed up with recommended tests.  His 
outpatient records reflect that he was seen in September, 
October, and November 1996 for back complaints.  His next 
visit was in March 1997, and then it was not for complaints 
related to a flare-up, but for a letter regarding the length 
of his disability.  He was not seen again until April 1998, 
and then it was for other complaints.  He then reported for 
his initial physical assessment for primary care in June 
1998.  He was again seen with back complaints in September 
1998 and in March 1999.  He does, apparently, have 
intermittent flare-ups, but his condition does not appear to 
bother him so consistently that he schedules and follows 
through on primary care treatment for it.

In DeLuca v Brown, 8 Vet. App. 202 (1995), the Court held 
that codes that provide a rating solely on the basis of loss 
of range of motion must consider 38 C.F.R. §§ 4.40 and 4.45 
(regulations pertaining to functional loss and factors of 
joint disability attributable to pain).  To the extent 
possible, the degree of additional loss due to pain, weakened 
movement, excess fatigability, or incoordination should be 
noted.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It 
is essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints or muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of the skin, absence of normal callosity or 
the like.  38 C.F.R. § 4.40 (2001).

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2001).

[P]ainful motion is an important factor of disability . . . .  
Muscle spasm will greatly assist the identification.  . . .  
The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. . . .  38 C.F.R. § 4.59 (2001).

The veteran's limitation of motion shown on VA examinations 
is no more than moderate.  Because there are large gaps in 
treatment, it must be considered that the limitation of 
motion shown on VA examination in November 1996 represents 
the limitation shown on flare-up of the condition.  This 
conclusion is supported by the fact that the November 1996 
examination took place in the midst of a three-month period 
during which the veteran was seeking outpatient treatment for 
his back.  Coordination is intact, and there is no weakened 
movement of the back.  The veteran's complaints are not 
always supported by objective signs, as, for example, in the 
most recent examination the examiner stated that the degree 
of cooperation was not clear.  Furthermore, the veteran has 
exaggerated both the length of his service and the 
circumstances of his in-service injury in seeking treatment 
and on VA examinations.  His repeated assertions of having 
injured himself parachuting and of having served for three 
years are so clearly refuted by his service medical records 
and his DD 214 that his credibility is compromised.  To the 
extent that his reports concerning the severity of his back 
disorder and its limitations are not supported by objective 
medical evidence, the Board accords them little weight.  Pain 
on motion during a flare-up is shown, but, as the pain 
accompanies the limitation measured on examination during a 
time of flare-up, there is no basis on which to assign a 
higher rating than the current 20 percent.  Because 
limitation of motion is contemplated within the rating 
criteria for Diagnostic Code 5294, as well as within the 
criteria for Diagnostic Code 5292, separate ratings under 
both codes may not be assigned without violating the 
prohibition against evaluating the same disability twice 
under different diagnostic codes.  38 C.F.R. § 4.14 (2001).

At no time has severe limitation of motion been shown.  
Accordingly, the preponderance of the evidence is against a 
higher evaluation than 20 percent under Diagnostic Code 5292.

Consideration is also given to Diagnostic Code 5293, 
intervertebral disc syndrome.  A 20 percent rating is 
applicable for intervertebral syndrome with moderate symptoms 
with recurrent attacks.  The next higher evaluation of 40 
percent requires severe symptoms with recurring attacks, with 
intermittent relief.  A 60 percent rating requires pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  

Some mild narrowing of disc space is noted in reference to x-
rays of November 1996 and May 2000.  However, intervertebral 
disc syndrome is not diagnosed, and the veteran has only 
complaints of occasional and intermittent radiating pain, 
sometimes on the left and sometimes on the right.  He has 
also reported decreased sensation on some outpatient 
treatment records, but sensation was intact on VA examination 
in August 1999.  His ankle reflexes are generally present, 
although on one occasion in November 1996 the left ankle 
reflex was absent, and in September 1998 ankle reflexes could 
not be elicited bilaterally.  At most, the neurological signs 
that may be attributed to his back disorder are mild and 
infrequent.  They do not approximate the criteria required to 
support a 40 percent evaluation, and the preponderance of the 
evidence is against a higher evaluation under this code.  As 
with the criteria for sacro-iliac injury and weakness, 
Diagnostic Code 5293 contemplates limitation of motion, and 
the veteran may not be rated separately under this code and 
5294.

Consideration is also given to whether it would be 
appropriate for the RO to refer this case to the appropriate 
authority for consideration of an extraschedular rating.  In 
Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  The RO has considered whether 
referral for extraschedular consideration was warranted.  
Consequently, the Board will consider whether this case 
warrants such referral.  

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate and the evidence does not disclose an 
exceptional disability picture in this case.  The veteran has 
not required recent hospitalization and has not shown that he 
is required to have routine therapy or outpatient treatment 
that would result in disruption of his daily routine to an 
inordinate degree.  

In particular, the veteran reported at the August 1999 VA 
examination that his back pain severely affected his daily 
activities and stated that he was unable to work.  In 
particular, the veteran explained that after he was 
discharged from the military he worked for a while as a 
cashier.  However, because of his pain, he was required to 
terminate his employment and was incapable of continuing in 
that capacity.  While it is reasonable to anticipate that the 
back pain would restrict the veteran's employability in 
certain types of occupations, the record does not show that 
the veteran's service-connected disability is productive of 
marked interference with his employment.  Furthermore, the 
examiner reported in a February 2000 addendum that the 
veteran's condition was amenable to improvement with 
treatment, and that it should not render him permanently 
unemployable.

Higher schedular ratings are available, should the veteran's 
disability manifest the criteria required for such ratings.  
Accordingly, there is no indication that the schedular 
ratings are inadequate in this case, and the preponderance of 
the evidence is against referral for extraschedular 
consideration.  



ORDER

Entitlement to an increased rating for spondylolisthesis with 
mechanical low back pain, currently evaluated as 20 percent 
disabling, is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

